DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, “a spice dispensing container” (line1) and “a neck of the spice dispensing container” (line 2) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 11 of Claim 2 recites “…vertical movement between between the…” which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rice, Chad (US7878437B2) in view of Lauzet, Maurice (US 20090256016 A1).
Regarding Claim 2:
Rice discloses a grinding device for a spice dispensing container (Fig 1 – item 12), comprising a static piece (Fig 4 –  static piece comprising items 28, 18, 48 and 136)) configured for being coupled to a neck of the spice dispensing container (Item 28 is configured to be coupled to a neck, item 137, of the container) and having a series of teeth (Fig 4 – item 88) thereon, and a rotary piece (Fig 4 – item 26) 
However, Rice is silent to wherein a perimeter of the static piece has two or more circumferential channels that run around the perimeter and parallel to each other and are configured for guiding a rotation and axial retention of the rotary piece, and wherein vertical passages are defined between the channels and are configured for receiving the projections so as to allow selective vertical movement between the rotary piece and the static piece, in order to adjust a distance between the blades and the teeth.
Lauzet teaches an assembly for adjusting a spice grinder specifically to alter the distance between the grinding gap to adjust a fine-ness of the spice grains to be ground. Lauzet further teaches wherein a perimeter of the static piece (Fig 7 – item 2) has two or more circumferential channels (Fig 7 – item 2c) that run around the perimeter and parallel to each other and are configured for guiding a rotation and axial retention of the rotary piece (Paragraph 0025, lines 4-5; Screw threads, 2c, are mated to threads of the rotary piece, Fig 8 – item 3, for guiding rotation, screw threads in general are known to retain pieces axially and run parallel with respect to each other), and wherein vertical passages (Annotated in Fig 7 below)

    PNG
    media_image1.png
    214
    225
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill, before the effective filing date, to incorporate the external channels of the static piece of Lauzet onto the static piece of Rice to provide multiple circumferential channels to accommodate the ribs (Item 118 of Rice). The ribs would be capable of fitting into the provided channels, rotating circumferentially (about axis 15 in Fig 4 of Rice), and capable of adjusting the height between the teeth by rotating the rotary piece’s ribs to the vertical channels (as annotated above in Fig 7) and adjusting the rib to a new channel, thereby guiding a rotation and axial position of the rotary piece of Rice. The combined device effectively providing for adjusting a distance between the blades and teeth to efficiently grind foodstuff to a specified fineness as taught by Lauzet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN E O'BRIEN/Examiner, Art Unit 3725

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725